Supreme Court of the United States
                              Office of the Clerk
                        Washington, DC 20543-0001
                                                                 Scott S. Harris
                                                                 Clerk of the Court
                                                                 (202) 479-3011
                                   August 13, 2015


Clerk
Courtof Criminal Appeals ofTexas                                     REC£-lVrn iai

Austin, TX 78711                                                       ^(jg J